Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration. Rejection of the previous office action, not repeated below are withdrawn based upon the amendment and arguments of the applicant.  Responses to the arguments of the applicant are presented after the first rejection they are directed to. 
The disclosure is objected to because of the following informalities:
Please update the specification on page 1 to reflect the patented status of the parent application.  
Appropriate correction is required.
The response does not discuss this.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1-6, the claims should indicate that the mirror is deformable or undergoes deflection and is attached to the substrate. (please choose language supported by the specification and identify where it appears in the specification)
In claims 7-20, the claims should indicate that the mirror is attached to the substrate.
In claims 10 and 17, is the “via” a support post/column or an opening (the conventional meaning of via in the art). 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for forming a functional MEMS device where a deformable/deflectable mirror layer is attached to an underlying substrate, does not reasonably provide enablement for the formation of a functional MEMS device where the mirror is not attached in some manner to an underlying substrate and able to undergo some deflection/deformation.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
In claims 1-6, the claims should indicate that the mirror is deformable or undergoes deflection and is attached to the substrate. (please choose language supported by the specification and identify where it appears in the specification)
In claims 7-20, the claims should indicate that the mirror is attached to the substrate.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 102(A)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pornin et al. 20120112293. 
Pornin et al. 20120112293 describes with respect to figures 1-9, a substrate (106) provided with (104,100), and a photoresist layer (102). The resist is heated or given a greyscale exposure and developed to form the tapered pattern shown in figure 2. This is overcoated with a metal/deformable material (112,114,118) which is then patterned. The resist is removed to yield the structure of figure 6 [0053-0092]. 

    PNG
    media_image1.png
    191
    391
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    211
    421
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    198
    401
    media_image3.png
    Greyscale
    
    PNG
    media_image4.png
    271
    438
    media_image4.png
    Greyscale

The position of  the examiner is that only two methods for forming the tapered ends are disclosed at [0054].  A thermal process and a greyscale exposure and development of a photoresist. 
	The examiner holds that one reading the reference would immediately envision the process where the grayscale masking and development of the resist is used and that this anticipates the claimed invention. 
	Alternatively, if this position is not upheld, the examiner holds that it would have been obvious to one skilled in the art to perform the process illustrated in figures 1-9, where the sacrificial layer is a photoresist and  a grey scale exposure and development is used to form the tapered structure illustrated in figure 2 based upon the disclosure at [0054]. 
	The applicant repeats claims 1,7 and 15 and asserts that Pornin et al. 20120112293 does not disclose the limitation of these claims.  Claims 7 and 15 are not rejected under this heading because the spring tip is not taught.  The examiner holds that the limitations of claims 1 and 6 are met as the metal/mirror layer follows the angled/trapezoidal feature of the resist upon which it is formed.  The applicant has not pointed out what feature is not taught by the reference.

Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being  fully anticipated by Silverbrook WO 99/03680.
Silverbrook WO 99/03680 describes with respect to figures 278-279, the exposure of a resist with a halftone mask (1532) to form a corrugated pattern in the resist (1530) which is then transferred into the underlying layer by etching layer (1531) (page 71/lines 17-26).  In figure 289, a corrugated feature is formed in a photosensitive polyimide layer using a greyscale exposure, and in figure 291, coated with a metal layer and the sacrificial layer is removed to form the suspended structure shown in figure 295. 

    PNG
    media_image5.png
    168
    520
    media_image5.png
    Greyscale
   
    PNG
    media_image6.png
    202
    517
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    138
    523
    media_image7.png
    Greyscale

The applicant repeats claims 1,7 and 15 and asserts that Silverbrook WO 99/03680 does not disclose the limitation of these claims.  Claims 7 and 15 are not rejected under this heading because the spring tip is not taught.  The examiner holds that the limitations of claims 1 and 6 are met as the metal/mirror layer follows the angled/trapezoidal feature of the resist upon which it is formed.  The applicant has not pointed out what feature is not taught by the reference.

Claims 1,4-10,12,14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Coutu, Jr et al., 7601554, in view of Atnip 20140192397 and Pornin et al. 20120112293.
	Coutu, Jr et al., 7601554 teaches the formation of MEM switches in figures 2-11, where the MEMS substrate (100) is provided with metal pads (200,202,204) which function as the switch anchor, switch bottom actuation electrode and switch bottom actuation electrode respectively. The bottom actuation electrode is overcoated with a gold coating (300) in the pad area. The result is overcoated with a PMGI resist (400) which is exposed and developed using two exposures to form two depressions (500,600) of different depths in the resist. The PGMI resist depressions have vertical sidewalls in figure 6.  The PGMI resist is then heated and reflowed to enable the formation of the hinge element (500) on pad 200 and a bulbous depression (700) over the pad (300/204) which each have the sloping corners and/or sloping walls (702/722/604/602) illustrated in figure 7.  The result is overcoated with an Au/Ti bilayer and the Ti layer is  patterned by the resist (900). The gold layer remains and is used to plate metal layer (1000). The resist layers and the excess Ti/Au bilayer are removed to yield the structure of figure 11 (5/34-7/53).  There is a modification of the process where an alloy area (804/1400) coated over the reflowed resist surface (400) is protected and then plated over to incorporate it into the movable contact element and the resist stripped to yield the structure illustrated in figure 15. 

    PNG
    media_image8.png
    246
    443
    media_image8.png
    Greyscale




    PNG
    media_image9.png
    85
    429
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    152
    462
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    121
    471
    media_image11.png
    Greyscale

Atnip 20140192397 teaches with respect to figures 1 and 3A to 3J, a  substrate (102) coated with a photoresist (112) (along the y axis), which is exposed using a greyscale mask (114),. The resist is developed to form the sloped depressions (128) in the patterned resist (126). A metal/deformable layer (130) is coated on the patterned resist and then a second resist (132) is patterned and used to pattern the metal/deformable layer (110,104).  The resist is removed to leave the structure shown in figure 3J [0014-0033]. The process illustrated in figures 2A-2J is the same, but is a cross-section along the axis x in figure 1.  

    PNG
    media_image12.png
    340
    481
    media_image12.png
    Greyscale
     
    PNG
    media_image13.png
    262
    430
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    249
    437
    media_image14.png
    Greyscale
     
    PNG
    media_image15.png
    296
    487
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    252
    447
    media_image16.png
    Greyscale
 
    PNG
    media_image17.png
    722
    479
    media_image17.png
    Greyscale



    PNG
    media_image18.png
    185
    453
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    194
    486
    media_image19.png
    Greyscale


The mask yielding the grey tone can be a binary mask where the density of dots/openings in a chromium layer, where the higher density of openings/dots results in a lower shielding and higher exposure.  The openings/dots are subresolution features [0020].  Figure 4 shows an embodiment of the devices where the downward movement of the mirror/plate (208) is stopped by spring tips (210), which also may assist in the release of the mirror/plate (208) from the tilted position by releasing storing energy (like a spring) [0035-0036]. 
	It would have been obvious to modify the process of Coutu, Jr et al., 7601554 by replacing the two exposures and reflow of Coutu, Jr et al., 7601554 with the single grayscale exposure technique of Atnip 20140192397 and Pornin et al. 20120112293 to accurately form the curved/sloped features/recesses as this requires fewer steps and is known to be functionally equivalent in the art as evidenced in Pornin et al. 20120112293.  Further, it would have been obvious to one skilled in the art to further modify the process rendered obvious above, by replacing the contact pad (300/204) of Coutu, Jr et al., 7601554 with the spring tips (210) of Atnip 20140192397 which are attached the substrate through a supporting (via) portion as these structures assist in the release of the mirror from the tilted position when releasing the energy stored by their deflection as a spring [0035-0036]. 


Claims 1-,4-10,12,14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Coutu, Jr et al., 7601554, in view of Atnip 20140192397 and Pornin et al. 20120112293, further in view of Gong 20060238530 and Mezenner 20050146770.
Gong 20060238530 describes the spring tips (226) as being supported by the bias vias (108) in figure 2 [0035]. 

    PNG
    media_image20.png
    356
    518
    media_image20.png
    Greyscale



Mezenner 20050146770 teaches with respect to figure 3, the spacer layer having openings/vias for hinge support (31), spring tip support (32) and electrode support (33) [0036].  Figure 1 shows DMD device with openings in the first metal layer  (12) to accommodate the support posts of the second metal layer (13) and the hinge (14b) the mirror layer (14).  Figures 4-6 shows the formation of the mirror hinge or spring tips where the first metal layer (12) is on the substrate, and a via is formed in the spacer layer (21) which may be a hardened photoresist and the hinge/mirror or supporting post(via)/spring tip is formed where the portion in the via is a supporting (via) structure [0035-0040]

    PNG
    media_image21.png
    189
    177
    media_image21.png
    Greyscale
 
    PNG
    media_image22.png
    744
    278
    media_image22.png
    Greyscale


In addition to the basis above, it would have been obvious to modify the processes rendered obvious by the combination of Coutu, Jr et al., 7601554, Atnip 20140192397 and Pornin et al. 20120112293 by forming recesses in a photoresist layer to form an opening via which is then used to form a supporting via structure similar to that of figure 5 of Mezenner 20050146770 with a reasonable expectation of success in forming a useful MEMS device based upon the supporting vias for the spring tips being known in the art as evidenced in Gong 20060238530 and Mezenner 20050146770. 
The applicant merely restates the claims and asserts that the references applied do not teach all the recited limitation.  The examiner points out that the spring tip and the supporting structure attaching it to the substrate are taught in Atnip 20140192397, Gong 20060238530 and Mezenner 20050146770. Coutu, Jr et al., 7601554 clearly teaches a mirror formed on a curved resist formed by thermal reflow after imaging and each of Atnip 20140192397 and Pornin et al. 20120112293 establish that a single greyscale exposure is known in the MEMS fabrication art to form equivalent structures. 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Coutu, Jr et al., 7601554, in view of Atnip 20140192397 and Pornin et al. 20120112293, further in view of Ebata et al. 20140092384.
Ebata et al. 20140092384 illustrates in figure 7, a series of lines/rectangles of varying widths and spacing which form a sloped pattern in the photoresist.  Alternatively, a distribution of light blocking circles can be used  [0043,0082]. 
	It would have been obvious to modify the processes rendered obvious by the combination of Coutu, Jr et al., 7601554, Atnip 20140192397 and Pornin et al. 20120112293 by replacing the lines  with circles with varying spacing which is known to achieve the same result as evidenced in Ebata et al. 20140092384 to form the trapezoidal shape in figures 2A-J and the recess in the resist illustrated in figures 3A-J . 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Coutu, Jr et al., 7601554, in view of Atnip 20140192397, Pornin et al. 20120112293, Gong 20060238530 and Mezenner 20050146770, further in view of Ebata et al. 20140092384.
	It would have been obvious to modify the processes rendered obvious by the combination of Coutu, Jr et al., 7601554, Atnip 20140192397, Pornin et al. 20120112293, Gong 20060238530 and Mezenner 20050146770 by replacing the lines  with circles with varying spacing which is known to achieve the same result as evidenced in Ebata et al. 20140092384 to form the trapezoidal shape in figures 2A-J and the recess in the resist illustrated in figures 3A-J . 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Coutu, Jr et al., 7601554, in view of Atnip 20140192397 and Pornin et al. 20120112293, further in view of  JP 557068B2, Ishikawa JP 2008-283115 and  Wu et al. WO 2014019310
JP 557068B2 (machine translation attached) teaches with respect to 2A and 2B the use of hemispherical projections 4a1 and 5a1 which allows contact to be made, but minimizes sticking/stiction (original at [0007])
Ishikawa JP 2008-283115 illustrates in figure 1, the variation in the openings of a greyscale mask (20) according to the radius of the lens being formed in the photoresist (17) (figure 6). 
Wu et al. WO 2014019310 illustrates in figure 10, a mask with concentric rings. 
It would have been obvious to modify the process of Coutu, Jr et al., 7601554, Atnip 20140192397 and Pornin et al. 20120112293 by replacing the circles with varying spacing with concentric rings with varying spacing and widths in the manner taught by Ishikawa JP 2008-283115 and  Wu et al. WO 2014019310 to allow the formation of hemispherical projection to reduce stiction  as taught in JP 557068B2.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Coutu, Jr et al., 7601554, in view of  Atnip 20140192397, Pornin et al. 20120112293, Gong 20060238530 and Mezenner 20050146770, further in view of  JP 557068B2, Ishikawa JP 2008-283115 and  Wu et al. WO 2014019310.
It would have been obvious to modify the process of Coutu, Jr et al., 7601554, Atnip 20140192397, Pornin et al. 20120112293, Gong 20060238530 and Mezenner 20050146770 by replacing the lines with varying spacing with concentric rings with varying spacing and widths in the manner taught by Ishikawa JP 2008-283115 and  Wu et al. WO 2014019310 to allow the formation of hemispherical projection to reduce stiction  as taught in JP 557068B2.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. KR 20100121263 (machine translation attached) teaches with respect to figures 1-16, a substrate which is etched and coated with a membrane (10), and lower bonding pads and electrodes (21,20), a photosensitive sacrificial layer (6) which is exposed and developed to form a structure (2). The sacrificial layer is then further patterned to form recesses to mold the subsequently formed  anti-stick protrusions (40a). These are formed by exposure and development to form polygonal or round shapes and does not use thermal reflow which results in thermal stress and makes it difficult to achieve the exact desired irregularities/recesses. The result in overcoated with a seed layer (30).  A resist pattern (3) is formed over the seed layer to facilitate selective plating (40) to the desired thickness. The resist (3) is then removed , the exposed seed layer (30) is etched and the remaining sacrificial layer (2,6) is removed to provide a air gap (50). The lower substrate is etched to expose the backside of the membrane [0021-0077]. Figure 18 shows an embodiment where the conical/triangular anti-sticking protrusions (40a) are formed [0021]
(8)
    PNG
    media_image23.png
    553
    351
    media_image23.png
    Greyscale
   
    PNG
    media_image24.png
    504
    344
    media_image24.png
    Greyscale
(14)

(16)    
    PNG
    media_image25.png
    547
    351
    media_image25.png
    Greyscale
 
    PNG
    media_image26.png
    177
    345
    media_image26.png
    Greyscale
 (18)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	New claims, new reference to spring tip.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        September 27, 2022